IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF JOWA

 

WESTERN DIVISION
LORI OHLSON-TOWNSEND, )
) NO.  5:18-cv-4093-CW]J
Plaintiff, )
)
vs, )
)
ALEC WOLF, ) JOINT DISMISSAL REGARDING
) DEFENDANT ALEC WOLF
Defendant. )

 

COMES NOW, the Plaintiff, Lori Ohlson-Townsend, and Defendant, Alec Wolf, and

report that the above captioned matter has been settled. Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), Local Rule 41(a)(2) and 41(b), the parties hereby jointly stipulate to the

dismissal of all claims against the only remaining defendant, Alec Wolf, in this matter with

prejudice, with each party responsible of its own costs and fees.

Respectfully submitted,

HAMILTON LAW FIRM, P.C.

mallardtame—

Molly M. Hamilton

P.O, Box188

606 Ontario Street

Storm Lake, Iowa 50588

Telephone: 712-732-2842

Fax: 712-732-6202

Email: molly@hamiltonlawfirmpe.com
ATTORNEYS OF PLAINTIFF

Case 5:18-cv-04093-CJW-MAR

LAW OFFICES OF REDENBAUGH &

MOHR, P.C, tb
fh hihi
Brett C. accnhanah
P.O. Box 1284
111 W. 6" Street
Storm Lake, Iowa 50588
Telephone: 712-732-1873
Fax: 712-732-4274
Email: brett@redenlaw.com
ATTORNEY FOR DEFENDANT
ALEC WOLF

 

Document 60 Filed 01/22/20 Page 1 of 2

 

 
HAMILTON LAW FIRM, P.C.

 

Steve Hamilton ~

P.O. Box 188

606 Ontario Street

Storm Lake, Iowa 50588

Telephone: 712-732-2842

Fax: 712-732-6202

Email: steve@hamiltonlawfirmpe.com
ATTORNEYS OF PLAINTIFF

CERTIFICATE OF SERVICE

The undersigned certifies that on the 22nd day of January, 2020, the foregoing was
electronically filed with the Clerk of Court. Notice of this filing will be sent automatically to all
parties who are registered users of the Court’s electronic case filing system. Parties may access

this filing through the Court’s system.

/s/ Michelle R. Murphy
Michelle R. Murphy

Case 5:18-cv-04093-CJW-MAR Document 60 Filed 01/22/20 Page 2 of 2
